Case 20-10166-JTD   Doc 554   Filed 03/30/20   Page 1 of 5
Case 20-10166-JTD   Doc 554   Filed 03/30/20   Page 2 of 5




                    EXHIBIT A
                                  Case 20-10166-JTD            Doc 554           Filed 03/30/20      Page 3 of 5
Lucky's Market Parent Company, LLC, et al. - Service List to e-mail Recipients                                                 Served 3/20/2020

HAHN & HESSEN LLP                                HAHN & HESSEN LLP                                HAHN & HESSEN LLP
EMMA FLEMING                                     JEFFREY ZAWADZKI                                 MARK S. INDELICATO
EFLEMING@HAHNHESSEN.COM                          JZAWADZKI@HAHNHESSEN.COM                         MINDELICATO@HAHNHESSEN.COM


HAHN & HESSEN LLP                                NORTON ROSE FULBRIGHT US LLP                     NORTON ROSE FULBRIGHT US LLP
MARK T. POWER                                    DAVID ROSENZWEIG                                 FRANCISCO VAZQUEZ
MPOWER@HAHNHESSEN.COM                            DAVID.ROSENZWEIG@NORTONROSEFULBRIGHT.CO          FRANCISCO.VAZQUEZ@NORTONROSEFULBRIGHT.C


NORTON ROSE FULBRIGHT US LLP                     OFFICE OF THE U.S. TRUSTEE                       POLSINELLI, PC
THOMAS MCCORMACK                                 TIMOTHY J FOX                                    CHRIS WARD
THOMAS.MCCORMACK@NORTONROSEFULBRIGHT.C           TIMOTHY.FOX@USDOJ.GOV                            CWARD@POLSINELLI.COM


RICHARDS, LAYTON & FINGER, P.A.                  RICHARDS, LAYTON & FINGER, P.A.                  WEIL, GOTSHAL & MANGES LLP
BRETT M. HAYWOOD                                 ZACHARY I. SHAPIRO                               GARRET A. FAIL
HAYWOOD@RLF.COM                                  SHAPIRO@RLF.COM                                  GARRETT.FAIL@WEIL.COM


WEIL, GOTSHAL & MANGES LLP                       WOMBLE BOND DICKINSON (US) LLP                   WOMBLE BOND DICKINSON (US) LLP
MOSHE A. FINK                                    MATTHEW P. WARD                                  MORGAN L. PATTERSON
MOSHE.FINK@WEIL.COM                              MATTHEW.WARD@WBD-US.COM                          MORGAN.PATTERSON@WBD-US.COM


                                                                                           Parties Served: 15




Page 1 of 1
Case 20-10166-JTD   Doc 554   Filed 03/30/20   Page 4 of 5




                    EXHIBIT B
                               Case 20-10166-JTD              Doc 554           Filed 03/30/20      Page 5 of 5
Lucky's Market Parent Company, LLC, et al. - U.S. Mail                                                               Served 3/20/2020

LUCKY'S MARKET PARENT COMPANY, LLC                 OFFICE OF THE U.S. TRUSTEE
6328 MONARCH PARK PL, STE 100                      ATTN: TIMOTHY J. FOX, ESQ
NIWOT, CO 80503                                    844 KING ST, STE 2207
                                                   LOCKBOX 35
                                                   WILMINGTON, DE 19801


                                                                                                 Parties Served: 2




Page 1 of 1
